owe E

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Nahshon Jackson, : JAN 0 7 2000- |

Plaintiff,
16-cv-9702 (AJN)

ORDER
Tina M. Stanford, ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On October 29, 2019, Plaintiff filed a motion for reconsideration. Dkt. No. 55. On
November 22, 2019, Defendants filed an opposition to Plaintiffs motion for reconsideration.
Dkt. No. 59. Pursuant to Local Civil Rule 6.1, any reply from Plaintiff was due November 29,
2019,

As of the date of this Order, no reply has been filed. Accordingly, Plaintiffs reply, if
any, shall be filed by February 6, 2020. If no reply is filed by that date, the Court will consider
the motion fully briefed. If Plaintiff instead wishes to withdraw his motion, he shall inform the

Court by that date.

This order will be mailed to Plaintiff and that mailing will be noted on the public docket.

SO ORDERED.

Dated: January ~_, 2020
New York, New York

 

Va

ALISON J. NATHAN
United States District Judge

 
